                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     SOUTH BEND DIVISION
     ROBIN BARNEY,                                   )
                                                     )
             Plaintiff,                              )
                                                     )
             v.                                      )    Case No. 3:17-CV-00616 JD
                                                     )
     ZIMMER BIOMET HOLDINGS, INC.,                   )
                                                     )
             Defendant.                              )

                                        OPINION AND ORDER

          Plaintiff Robin Barney resigned from her post as a senior vice president for Defendant

Zimmer Biomet Holdings (“Zimmer”). Based on several events that occurred shortly before and

after her resignation, Barney filed a lawsuit, alleging sex discrimination, breach of contract, and

constructive discharge. In the original suit, Barney I, 1 Ms. Barney filed three amended

complaints [DE 1; 16; 27] and Zimmer filed a partial motion to dismiss seeking dismissal of Ms.

Barney’s contract and constructive discharge claims made in the third amended complaint [DE

30]. This Court granted Zimmer’s partial motion to dismiss and, specifically, granted the motion

to dismiss Ms. Barney’s constructive discharge claim without prejudice. [DE 67]. Shortly after

the Court’s decision, Ms. Barney moved to amend or correct the complaint in a Fourth Amended

Complaint filed with the Court on December 6, 2018. [DE 69-1]. On April 5, 2019, the

magistrate judge denied in part Ms. Barney’s motion for leave to file the proposed and updated

constructive discharge claim as part of her Fourth Amended Complaint. [DE 80]. Shortly

thereafter, Ms. Barney filed an objection to the magistrate judge’s decision [DE 82], but two

weeks later she withdrew her objection. [DE 83].



1
    The original suit, Barney I, can be found in case number 3:17-cv-616.

                                                      1
           On May 2, 2019, Barney filed a new complaint in Marion Superior Court, Indiana,

asserting the same constructive discharge claim the Court had dismissed in Barney I. Zimmer

subsequently removed the state complaint to the U.S. District Court for the Southern District of

Indiana, thereby opening a new case in the federal system—Barney II. 2 Zimmer moved to

transfer the case to the Northern District of Indiana, where Barney I was pending before this

Court. [DE 12 in Barney II]. On June 13, 2019, Ms. Barney filed her First Amended Complaint

in Barney II, which is the relevant complaint for purposes of this motion to dismiss. [DE 22 in

Barney II]. On August 26, 2019, Barney I and Barney II were consolidated without objection and

the relevant docket for this case may be found in Barney I (3:17-cv-616). Zimmer then filed a

motion to dismiss Ms. Barney’s First Amended Complaint from Barney II, again seeking

dismissal of her constructive discharge claim. [DE 98]. Zimmer made several arguments in

support of its’ motion to dismiss, but the Court addresses only the most persuasive. Zimmer

argues, among other things, that Ms. Barney’s wrongful constructive discharge claim should be

dismissed as duplicative of claims asserted and conclusively resolved in Barney I. [DE 98 at 8].

For the reasons stated herein, the Court will grant the motion.

           First, the operative Barney II complaint is materially the same as the Fourth Amended

Complaint in Barney I, which the magistrate judge denied leave to file. Ms. Barney waived any

objection to that order, and her request to proceed on essentially the same complaint now

functions as an untimely appeal of the magistrate judge’s order, which the Court will not

entertain. Ms. Barney alleges that she filed a different complaint in state court which included

her original wrongful constructive discharge legal theory, but with some modifications of the

factual allegations. [DE 100 at 7-8]. Ms. Barney argues that her First Amended Complaint in



2
    The case number for Barney II is 3:19-cv-00546.

                                                      2
Barney II [DE 22] is not the same as her Third Amended Complaint that was dismissed without

prejudice in Barney I [DE 27; DE 67] or her Fourth Amended Complaint that she was not

granted leave to file in Barney I [DE 69-1]. The Court recognizes that Ms. Barney’s Third and

Fourth Amended Complaints in Barney I do not contain the exact same allegations. But what is

relevant here is her Fourth Amended Complaint in Barney I and her First Amended Complaint in

Barney II. After the dismissal of her constructive discharge claim, Ms. Barney sought leave to

amend her complaint for a fourth time. [DE 69]. The magistrate judge reviewed her Fourth

Amended Complaint and found that it had not cured the deficiencies that led this Court to

dismiss her Third Amended Complaint. [DE 80]. The magistrate judge found that her repleaded

constructive discharge claim was futile as she had not adequately alleged that Zimmer subjected

her to a wrongful constructive discharge. Id. Therefore, the Court denied her motion to amend

the complaint. Initially, Ms. Barney filed an objection to that decision [DE 82], but later

withdrew the objection and elected to proceed with the Third Amended Complaint as the

operative complaint. [DE 83]. When comparing the First Amended Complaint that was filed in

state court to the Fourth Amended Complaint filed in federal court, there are no significant

differences or new allegations which need to be evaluated by this Court. Ms. Barney argues in a

footnote that the two complaints are different but fails to demonstrate how they are different.

[DE 100 at 8 n.6]. Thus, the Court finds the same claim of wrongful constructive discharge back

before it after a long and winding procedural history.

       As noted earlier, Ms. Barney’s First Amended Complaint contains the same substantive

allegations as her Fourth Amended Complaint included in her motion for leave to amend in

Barney I. In reviewing her motion for leave to amend, the magistrate judge sufficiently explained

why even if Barney’s constructive discharge theories adequately met the first requirement of a



                                                 3
constructive discharge claim, 3 her claim was still futile because she failed to plausibly allege that

she was actually constructively discharged. [DE 80 at 9]. Ms. Barney had an opportunity to seek

this Court’s review of the magistrate judge’s decision but withdrew her objection and thus her

opportunity for review before filing the claim in state court. [DE 82]. Rule 72(a) requires any

objection to a magistrate judge’s order on a non-dispositive matter to be filed within 14 days of

the order. Fed. R. Civ. P. 72(a). The rule further states that a “party may not assign as error a

defect in the order not timely objected to.” Id. The Seventh Circuit has determined that “the

failure to object to the recommendations and decisions of a magistrate judge is one instance we

have held waiver of appellate review results.” United States v. Hall, 462 F.3d 684, 688 (7th Cir.

2006). This rule “prevents a litigant from sandbagging the district judge by failing to object and

then appealing. Absent such a rule, any issue before the magistrate would be proper subject for

appellate review.” Johnson v. Zema Systems Corp., 170 F.3d 734, 742 (7th Cir. 1999) (citing

Thomas v. Arn, 474 U.S. 140, 147˗48 (1985)). If Ms. Barney disagreed with the magistrate

judge’s explanation and decision of her motion to amend, then she should have let her objection

stand so that this Court could determine the issue in an efficient and effective manner. Thus, Ms.

Barney failed to appeal or seek reconsideration of the denial of her motion to amend the

constructive discharge claim and is precluded from seeking review of the claim now.

         But even if the Court were to now construe Ms. Barney’s First Amended Complaint in

Barney II as a motion for leave to amend her Third Complaint in Barney I as it relates to her

constructive discharge claim, that motion would be denied. There are several factors that support

a denial of a motion for leave to amend the constructive discharge claim. One factor is that



3
 “To succeed on a constructive discharge claim, Barney must establish (1) that she is entitled to bring a retaliatory
discharge claim under an exception to the employment at-will doctrine; and (2) that she was indeed constructively
discharged.” [DE 80 at 5].

                                                          4
discovery is currently stayed in this case pending the resolution of this issue and the case is over

three years old. Ms. Barney’s multiple attempts to plead this claim has contributed to great delay

in this case and need not be sanctioned by this court. Another factor is that Ms. Barney has had

numerous opportunities to address the problems in her claim and failed to do so. The Seventh

Circuit has recognized that a “district court is not required to grant such leave when a plaintiff

has had multiple opportunities to state a claim upon which relief be granted.” Agnew v. Nat'l

Collegiate Athletic Ass'n, 683 F.3d 328, 347 (7th Cir. 2012) (noting that the plaintiffs already

had three opportunities to address the insufficiencies in their complaint). More recently, the

Seventh Circuit upheld a district court decision with similar facts finding that the plaintiff had

sufficient opportunities to amend the complaint and noting that “[n]one of the amendments in the

proposed Fourth Amended Complaint would cure the defects that led to dismissal of the Third

Amended Complaint.” Dixon O’Brien v. Vill. of Lincolnshire, No. 19-1349, slip-op at 30-31 (7th

Cir. Apr. 7, 2020); see also, Emery v. Am. Gen. Fin., Inc., 134 F.3d 1321, 1322–23 (7th Cir.

1998) (recognizing that “while it is possible that the deficiencies of the complaint could be cured

by further pleading, the plaintiff has had three chances over the course of three years to state a

claim and the district judge was not required to give her another chance.”).

       Ms. Barney already filed or sought leave to file five versions of her complaint in Barney I

(her initial complaint, three amended complaints, plus the Fourth Amended Complaint she was

denied leave to file). There is no reason that any allegations in Barney II could not have been

included in those complaints. Moreover, Ms. Barney’s litigation decision to withdraw her

objection to the magistrate judge’s order and pursue her claim in another forum does not create

good cause for this Court to review the amended complaint again. See Arrigo v. Link, 836 F.3d




                                                  5
787, 798 (7th Cir. 2016). Allowing leave to file what would in effect be a Fifth Amended

Complaint would be extraordinary and is not warranted here.

       The final factor that supports denying leave to amend is the statements made by Ms.

Barney when withdrawing her objection to the magistrate judge’s decision. Ms. Barney stated

that she was electing “not to pursue her objection to the Magistrate Judge’s Order [Dkt. 82] and

has further elected to proceed in this case with the Third Amended Complaint as the operative

complaint.” [DE 83 at 2]. At that point, Ms. Barney committed to her theory of the case and it

would be unfair to Zimmer to allow Ms. Barney to use procedural maneuvers to re-insert the

same claim at this point in the litigation. Each such maneuver results in an expense of time and

money for the defendant and thus serves as prejudice to them. Moreover, each such maneuver

results in a further commitment of time and attention by the Court. As the Seventh Circuit has

advised, “[t]here must be a point at which a plaintiff makes a commitment to the theory of the

case.” Johnson v. Cypress Hill, 641 F.3d 867, 871 (7th Cir. 2011) (citation omitted). Ms. Barney

stated that the Third Amended Complaint in Barney I would be the operative complaint for this

suit. This Court recognizes that Ms. Barney had several opportunities to remedy the deficiencies

in her constructive discharge claim and will not grant her another opportunity to do so.

       Therefore, for the reasons discussed, the Court GRANTS Zimmer’s motion to dismiss

[DE 98] and DISMISSES Ms. Barney’s First Amended Complaint in Barney II alleging

constructive discharge. With that, it is the court’s hope that the stay can now be lifted and this

aging case begin to advance.

       SO ORDERED.
       ENTERED: April 8, 2020
                                                      /s/ JON E. DEGUILIO
                                               Judge
                                               United States District Court

                                                  6
